       Case 3:19-cv-02085-HZ         Document 62   Filed 01/31/21   Page 1 of 31




                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



DAVID BROOKS,                                  No. 3:19-cv-02085-HZ

                     Plaintiff,                OPINION & ORDER

      v.

DAVID CLYNE, in his individual and
official capacity, ANNA LEE, in her
individual and official capacity, TRUMAN
STONE, in his individual and official
capacity, JOE HANNAN, in his individual
and official capacity, TAMARA JONES, in
her individual capacity, CITY OF
NEWBERG, a municipal corporation,
CITYCOUNTY INSURANCE COMPANY,
an Oregon corporation,

                     Defendants.


Daniel Thenell
Emerson Lenon
Thennell Law Group, LLC
12909 SW 68th Parkway, Suite 209
Portland, OR 97223

      Attorneys for Plaintiff




1 – OPINION & ORDER
         Case 3:19-cv-02085-HZ         Document 62        Filed 01/31/21     Page 2 of 31




Tracy McGovern
Alicia Wilson
Frohnmayer Deatherage Jamieson Moore Armosino & McGovern
2592 East Barnett Road
Medford, OR 97504

John Barhoum
Tracy Frazier
Sarah Tuthill-Kveton
Chock Barhoum LLP
121 SW Morrison Street, Suite 415
Portland, OR 97204

Gerald Warren
Kenneth Montoya
Law Office of Gerald L. Warren and Associates
901 Capitol Street NE
Salem, OR 97301

       Attorneys for Defendants


HERNÁNDEZ, District Judge:

       Plaintiff David Brooks brings this action against Defendants City of Newberg (“the

City”), City Managers Joe Hannan and David Clyne, City Attorney Truman Stone, Citycounty

Insurance Services (“CIS”), Tamara Jones (collectively “City Defendants”), and City Director of

Human Resources Anna Lee (“Lee”), raising claims under 42 U.S.C. § 1983 for violations of his

free speech, equal protection, and due process rights guaranteed by the U.S. Constitution, as well

as state law claims alleging whistleblower retaliation, intentional infliction of emotional distress,

defamation, and negligent hiring. Currently before the Court are City Defendants and Lee’s

Special Motions to Strike under Oregon’s Anti-SLAPP (“Strategic Lawsuit Against Public

Participation”) statute, Oregon Revised Statute §§ (“O.R.S.”) 31.150 et seq.; Motions to Dismiss;

Motions for a More Definite Statement; and Motions to Strike. For the reasons discussed, the

Court grants in part and denies in part Defendants’ Motions.




2 – OPINION & ORDER
         Case 3:19-cv-02085-HZ         Document 62       Filed 01/31/21     Page 3 of 31




                                        BACKGROUND

       Plaintiff has been the City’s Director of Information Technology (“IT”) since 2002, and a

Reserve Officer for the Newberg/Dundee Police Department since 2003. First Amended

Complaint (“FAC”) ¶ 15, ECF 36. Defendant Lee has been the City’s Director of Human

Resources (“HR”) since 2016. Id. at ¶ 17. Defendant Clyne has been the interim City Manager

since July 22, 2019. Id. at ¶ 18. Before Clyne’s tenure, Defendant Hannan served as the City

Manager from June 6, 2016 to July 22, 2019. Id. Defendant Stone has been the City Attorney

since 2013. Id. at ¶ 18. Defendant CIS provides legal insurance services to the City. Id. at ¶ 11.

Defendant Jones was CIS’s employee. Id. at ¶ 10.

       Plaintiff alleges that sometime in 2015 he was asked to search for documents related to

an employee’s allegations of harassment that Stone said he did not have in his possession. Id. at

¶ 21. Plaintiff discovered that “Stone had a trove of documents which were being concealed from

the City Council.” Id. Stone was angry with Plaintiff for revealing he had been untruthful to the

City Council and demanded the then-city manager investigate Plaintiff. Id. The city manager

declined Stone’s demands and later told Plaintiff that “Stone was out to get him.” Id.

       In December 2016, the City began the recruitment process to hire an assistant for the HR

Department. Id. at ¶ 22. The City interviewed Greg Patton and Jennifer Ortiz for the position. Id.

Patton was a college friend of City of Newberg/Dundee Chief of Police Brian Casey. Id. The

City hired Ortiz for the position in February 2017. Id. at ¶ 23. The next month, Patton’s attorney

sent the City a public records request for documents related to the hiring of the HR assistant. Id.

at ¶ 24. The request was forwarded to Lee for a response. Id. Shortly after receiving Patton’s

record request, Lee modified an HR assistant applicant tracking spreadsheet with Stone’s

knowledge and approval. Id. at ¶¶ 24-25.




3 – OPINION & ORDER
         Case 3:19-cv-02085-HZ         Document 62       Filed 01/31/21     Page 4 of 31




        On March 24, 2017, Chief Casey forwarded Patton an internal email that Lee sent

announcing the City’s hiring of Ortiz for the HR assistant position. Id. at ¶ 26. When asked to

clarify his record request by a City employee, Patton’s lawyer specified he was requesting

documents related to Ortiz’s hiring and attached Lee’s hiring announcement email in his

response. Id. at ¶¶ 28-29. A few days later, Lee emailed an IT employee asserting that the City

had “received documents from applicants that are not posted on our job site, the only other way

they could have the document was that it was sent from the HR drive by an employee.” Id. at

¶ 30.

        On April 10, 2017, Lee’s user account was used to modify the applicant tracking

spreadsheet a second time. Id. at ¶ 31. On April 26th, the City received tort claim and

preservation notices from Patton alleging the City discriminated against him in the hiring

process. Id. at ¶ 32-33. Stone tasked Plaintiff with preserving electronically stored information

(“ESI”) related to the claim. Id. at ¶ 34. That same day, Lee sent herself an email documenting

her belief that Casey was helping Patton with his discrimination claim by sending him internal

City documents. Id. at ¶ 35.

        The next day, April 27th, Plaintiff discovered that Lee’s user account had made two

modifications to the applicant tracking spreadsheet during his search for ESI related to the Patton

lawsuit. Id. at ¶ 36. After bringing the modifications to Stone and City Manager Hannan’s

attention, Plaintiff requested permission to freeze Lee’s user account to ensure no other

modifications could be made to the file; however, Stone and Hannan denied that request. Id. at

¶ 37. At first, Hannan gave Plaintiff permission to pull the back-up tapes containing the pre-

modification version of the HR spreadsheet from the overwriting rotation schedule. Id. at ¶ 38.

Stone, however, ordered Plaintiff not to view the unaltered tracking spreadsheet and not to pull




4 – OPINION & ORDER
         Case 3:19-cv-02085-HZ          Document 62        Filed 01/31/21     Page 5 of 31




the back-up tapes from rotation. Id. Hannan directed Plaintiff to follow Stone’s orders. Id.

Plaintiff alleges Stone gave him the order knowing that it would result in the destruction of

evidence. Id.

       A few hours after Plaintiff informed Stone and Hannan of the file modifications, Lee’s

user account was used to modify the applicant spreadsheet for a third time. Id. at ¶ 39. Stone

knowingly produced the altered version of the spreadsheet in response to Patton’s records

request. Id. Lee also sent Stone an email that day alleging Casey was behind the Patton lawsuit

and was doing so to retaliate against her. Id. at ¶ 40.

       Over the next several days, Plaintiff reminded Stone that IT needed a final decision from

him on what to do with the backup tape containing the unmodified version of the file. Id. at ¶ 41.

Stone told Plaintiff not to do anything until he consulted with Defendant CIS. Id. Stone also told

Plaintiff that he was “looking into” Casey even though Lee’s user account was used to make the

file modifications. Id. On May 2nd, Stone emailed Hannan, Plaintiff, and IT instructions to

search for and retain documents responsive to Patton’s discrimination claim. Id. at ¶ 42. Stone

also ordered IT not to make any changes to its back up and archiving procedure. Id. An IT

employee emailed Stone for clarification the next day, noting his order would “result in the loss

of the historical backup data that is stored on those tapes.” Id. at ¶ 43. After Stone failed to reply

for several days, Plaintiff sent Stone a follow-up email asking if the IT employee’s interpretation

of his order was correct. Id. Stone affirmed that it was. Id. The back-up tape was overwritten

sometime in May 2017. Id. at ¶ 48.

       That same month, Plaintiff met with a city councilor to relay his frustrations with Hannan

and Stone’s orders causing the destruction of evidence, as well as Stone’s desire to investigate

Casey based solely on Lee’s allegation that Casey was behind the Patton lawsuit. Id. at ¶ 44.




5 – OPINION & ORDER
         Case 3:19-cv-02085-HZ         Document 62        Filed 01/31/21     Page 6 of 31




        In June 2017, Lee made an official complaint to Hannan alleging workplace harassment

against Casey. Id. at ¶ 45. On July 11th, Lee reported a broken lock on one of the HR file

cabinets to the Public Works Department for repair. Id. at ¶ 46. Lee sent herself an email that day

documenting the incident and her belief that someone tampered with the lock. Id. Lee told a

handful of people about the broken lock, including Stone, but did not report the incident to the

police. Id.

        On October 23, 2017, during a telephone conference with Stone and outside counsel

representing the City in the Patton lawsuit, Plaintiff informed outside counsel of Lee’s file

modifications and that the originals had been destroyed when Stone ordered Plaintiff to keep the

back-up tapes in the rotation. Id. at ¶ 48. At the request of outside counsel, Plaintiff compared the

modified spreadsheet to spreadsheets used in other recruitments and discovered the other

documents had a score column for the applicants that was missing from the modified

spreadsheet. Id.

        On November 9, 2017, Plaintiff learned about the broken lock from a coworker and

reported it to Casey, who assigned Detective Baltzell to investigate the incident. Id. at ¶¶ 51, 53.

A city councilor later informed Plaintiff that Stone had told the City Council that he did not

report the incident to the police because he and Lee believed Casey had broken into the filing

cabinet to find evidence for Patton to use in his lawsuit. Id. at ¶¶ 54-55. Hannan authorized an

outside investigation of the broken lock at Casey’s request. Id. at ¶ 56. Oregon State Police

(“OSP”) Detective Ted Moisan conducted the investigation. Id. at ¶¶ 57, 59-62, 64-65.

        Plaintiff reported Hannan and Stone’s actions to two more city councilors during the fall

of 2017. Id. at ¶ 49-50. On December 8th—the day after one of those meetings—Hannan

admonished Plaintiff for bringing his complaints outside “the chain of command.” Id. at ¶ 50.




6 – OPINION & ORDER
         Case 3:19-cv-02085-HZ           Document 62     Filed 01/31/21      Page 7 of 31




        In December 2017 or January 2018, Stone’s legal assistant informed Lee that Plaintiff

had reported the broken lock to Casey. Id. at ¶ 58. Plaintiff alleges this disclosure was improper

and exposed him to Lee’s subsequent retaliatory harassment. Id. On January 11, 2018, Casey

sent a city councilor an email “containing allegations against Lee and Stone.” Id. at ¶ 63. The

City hired an outside investigator to investigate Casey’s allegations as well as Lee’s previous

complaints against Casey. Id.

        In February or March 2018, Lee informed Hannan that “she was conducting an HR

investigation of Plaintiff based on problems in his department.” Id. at ¶ 66. Hannan took over the

investigation and discovered that Lee’s allegations of “problems” were unfounded. Id. After

Plaintiff complained to Hannan that Lee was harassing him, Hannan informed Plaintiff that the

investigation was closed and admitted that Lee was retaliating against him. Id.

        In March 2018, Plaintiff agreed to serve as a part-time forensic examiner for the

Newberg/Dundee Police Department. Id. at ¶ 67. Hannan approved the position and agreed to

give Plaintiff an additional compensation package. Id. Despite several requests to Hannan before

he resigned, Plaintiff never received the agreed upon compensation. Id.

        In April 2018, the outside investigation into Lee and Casey’s complaints concluded that:

Stone told a city councilor that Lee believed Casey broke into the HR file cabinet, Lee accused

Casey of altering HR documents, and Plaintiff alleged Lee had altered documents relating to the

Patton lawsuit. Id. at ¶ 69. Hannan declined to take any disciplinary action based on the

investigation’s findings. Id. at ¶ 70.

        After several unsuccessful attempts to interview Lee about the broken lock in September

2018, Detective Moisan completed his investigation and forwarded it to the Yamhill County

District Attorney for consideration. Id. at ¶¶ 71-73. Although the district attorney declined to




7 – OPINION & ORDER
         Case 3:19-cv-02085-HZ          Document 62        Filed 01/31/21     Page 8 of 31




bring charges, he later expressed frustration to Detective Moisan that City employees were

invoking “privileges” to hide wrongdoing. Id. at ¶¶ 73-74.

        Deposition testimony in the Patton lawsuit revealed that Plaintiff had exchanged text

messages with a city councilor about the modifications of the HR applicant tracking file. Id. at

¶ 75. In April 2019, Stone demanded Hannan suspend Plaintiff for failing to disclose the text

messages pursuant to Patton’s preservation and records request. Id. at ¶ 76. At Sone and Lee’s

insistence, Hannan questioned Plaintiff on three different occasions about the text messages. Id.

Plaintiff eventually complained to Hannan that his interrogations were becoming harassing. Id.

       Hannan initially declined to take any action against Plaintiff for not disclosing the text

messages because outside counsel recommended against doing so based on the City’s lack of a

record retention policy for employees’ personal devices and Stone’s previous instructions to City

employees that their personal text messages were not subject to public records requests. Id. at

¶ 77. Despite his previous position on City employees’ personal devices, Stone insisted that

Hannan discipline Plaintiff and threatened to investigate Plaintiff as “an officer of the Court” if

Hannan did not do so himself. Id. Under pressure from Stone, Hannan began to investigate

Plaintiff over the text messages and tried to pressure Plaintiff to sign a workplace conduct

agreement admitting he had behavioral problems. Id. Plaintiff refused to sign the conduct

agreement and remained under pressure to sign it until the City dropped the matter after Plaintiff

served a tort claim notice on the City. Id.

       On May 23 and 24, 2019, Lee submitted written complaints against Plaintiff to Hannan.

Id. at ¶ 78. Lee alleged Plaintiff, Casey, and another Newberg police officer conspired to harass

Lee by: “filing ‘a false police report, stating the HR office . . . was broken into’; falsely accusing

Lee of blaming the alleged burglary on Casey; accessing the confidential HR drive, taking




8 – OPINION & ORDER
         Case 3:19-cv-02085-HZ           Document 62       Filed 01/31/21     Page 9 of 31




confidential documents, falsely accusing Lee of modifying the documents, and sharing the

confidential documents[;] and filing public record requests designed to intimidate Lee.” Id.

        On June 5th, Plaintiff received a letter from Stone informing him that the City was

investigating a complaint of harassment that listed him as a responsible party. Id. at ¶ 80.

Plaintiff was not informed who had filed the complaint or the nature of the allegations of

harassment that were made. Id. The letter informed Plaintiff that his refusal to comply with the

investigation could subject him to disciplinary action, including termination, and that he would

likely be disciplined if the allegations against him were sustained. Id. The letter also stated that

the City had hired an outside firm to serve as “neutral fact-finders and conduct an impartial

investigation.” Id. When Plaintiff’s attorney contacted the outside firm to clarify the predicate for

the investigation, he was told that the firm was acting at the direction of CIS and Defendant

Jones and that communications between the firm and the City were attorney-client privileged. Id.

at ¶ 81. Jones later contacted Plaintiff’s attorney to clarify that she was acting as outside counsel

for the City and had been directed by Stone to oversee the investigation by the outside firm, who

had also been hired to act as the City’s legal counsel. Id. at ¶ 82. At the end of June 2019, Jones,

on behalf of Stone, provided an updated letter to Plaintiff containing more details of the

allegations against Plaintiff. Id. at ¶ 83.

        In September 2019, a jury returned a verdict for Patton on his discrimination claim

against the City. Id. at ¶ 84. Plaintiff believes Stone’s order resulting in the destruction of the HR

tracking file was a significant factor in the jury’s decision. Id.

        On November 4, 2019, the City Council accepted and adopted the findings and report of

the outside firm’s investigation of Lee’s complaint. Id. at ¶ 85. The City Council resolved to

publish the report but redacted details concerning Stone’s order to destroy the HR file and his




9 – OPINION & ORDER
        Case 3:19-cv-02085-HZ           Document 62        Filed 01/31/21      Page 10 of 31




statements about wanting to investigate Casey instead of Lee. Id. at ¶ 86. Plaintiff alleges the

City Council publishing the report was “retaliatory in response to Plaintiff’s protected speech.”

Id. The next day, Defendant City Manager Clyne issued a press release to accompany the release

of the investigative report. Id. at ¶ 168. In the press release, Clyne stated, “the findings in this

report are concerning” and “there are personnel issues that need addressing.” Id. ¶ 169.

        Three days later, Plaintiff emailed Clyne to resolve the issue of the additional

compensation for his part-time work as a forensic examiner promised to him by Hannan. Id. at

¶ 87. Plaintiff documented his multiple unsuccessful attempts to secure the agreed upon

compensation from Hannan prior to his resignation. Id. On November 18, 2019, Clyne denied

Plaintiff’s request. Id. Plaintiff alleges Clyne’s denial was in retaliation against Plaintiff’s

protected speech and whistleblowing activities. Id.

        Plaintiff also alleges that, between 2015 and 2019, he reported allegations of sexual

harassment to “others in the City including Hannan” on behalf of one of his subordinates. Id. at

¶ 88. Plaintiff alleges “Defendants retaliatory actions” were due in part to those reports. Id.

        In July 2019, the employees of the City’s Engineering and IT Departments began the

process of joining a union. Id. at ¶ 89. For several months, Lee excluded Plaintiff from

management meetings to discuss the unionizing process. Id. Plaintiff was the only affected

department head that was excluded from the meetings. Id. Plaintiff alleges Lee did so to retaliate

against him. Id.

        In Counts One and Two of the First Claim for Relief, Plaintiff alleges Defendants

violated the First Amendment by retaliating against him for reporting: Lee’s modifications to the

HR file, Stone and Hannan’s orders that led to the destruction of the original file, the broken lock




10 – OPINION & ORDER
        Case 3:19-cv-02085-HZ          Document 62       Filed 01/31/21     Page 11 of 31




on the HR filing cabinet, and allegations of sexual harassment on behalf of another City

employee. FAC ¶¶ 93-107.

       In Count One of his Second Claim, Plaintiff alleges all Defendants violated his

Fourteenth Amendment right to Due Process by invoking attorney-client privilege and

conducting a “fundamentally unfair” investigation. Id. at ¶¶ 108-16. In Count Two of the Second

Claim, Plaintiff alleges all Defendants violated his Fourteenth Amendment right to Equal

Protection by failing to investigate his reports of harassment by Lee and Stone. Id. at ¶¶ 117-25.

       In the Third, Fourth, and Fifth Claims for Relief, Plaintiff alleges all Defendants violated

Oregon’s whistleblower protections, O.R.S. 659A.199, 659A.203(1)(a), and 659A.203(1)(b)(A),

by threatening him with discipline in retaliation for his disclosures of Lee, Stone, and Hannan’s

alleged misconduct. Id. at ¶¶ 126-44. Plaintiff’s Sixth Claim alleges Stone violated O.R.S.

659A.218 by informing Lee that it was Plaintiff who reported her unreported burglary and

alleged modification of the HR files to law enforcement. Id. at ¶¶ 145-50. The Seventh Claim

alleges all Defendants violated O.R.S. 659A.230 by discriminating and retaliating against

Plaintiff based on his reporting of potential criminal conduct and cooperation with law

enforcement. Id. at ¶¶ 151-55.

       In the Eighth Claim, Plaintiff alleges all Defendants committed the tort of Intentional

Infliction of Emotional Distress by ordering Plaintiff to allow evidence to be destroyed, falsely

accusing him of disclosing confidential information, repeatedly threatening him with

termination, subjecting him to a baseless investigation, falsely asserting attorney-client privilege,

and publicly releasing a report containing false and defamatory information. Id. at ¶¶ 156-60.

       Count One of the Ninth Claim for Relief alleges Lee defamed Plaintiff by making false

allegations against him in the complaint she submitted to Hannan. Id. at ¶¶ 161-66. Count Two




11 – OPINION & ORDER
        Case 3:19-cv-02085-HZ          Document 62        Filed 01/31/21    Page 12 of 31




of the Ninth Claim alleges Clyne defamed Plaintiff through statements he made in the press

release accompanying the publication of the investigative report. Id. at ¶¶ 167-172.

       Plaintiff’s Tenth Claim alleges the City was negligent in hiring Lee because it failed to

conduct a reasonable background investigation of Lee or ignored the findings of an investigation.

Id. at ¶¶ 173-79.

       City Defendants and Lee move to strike Plaintiff’s defamation claims under Oregon’s

anti-SLAPP statute. Defendants also move, under Federal Rules of Civil Procedure (“Rules”)

12(b)(6), 12(e), and 12(f), for an order either dismissing Plaintiff’s claims, making the claims

more definite and certain, or striking part of Plaintiff’s claims.

                                           DISCUSSION

I.     Anti-SLAPP

       Defendants Clyne and Lee move to strike Plaintiff’s defamation claims pursuant to

Oregon’s anti-SLAPP statute.

       A.      Legal Standard

       “A SLAPP suit is one in which the plaintiff’s alleged injury results from petitioning or

free speech activities by a defendant that are protected by the federal or state constitutions.” Vess

v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1109 (9th Cir. 2003). In response to a SLAPP suit, a

defendant in federal court may file a motion to strike under an applicable anti-SLAPP

statute. Vineyard v. Soto, No. 10-CV-1481-SI, 2011 WL 5358659, at *2 (D. Or. Nov. 7,

2011); see also Thomas v. Fry’s Elecs., Inc., 400 F.3d 1206, 1206 (9th Cir. 2005). The purpose

of Oregon’s anti-SLAPP statute is to “provide an inexpensive and quick process by which claims

that might infringe on the right to petition and free speech on public issues could be evaluated to

determine if they [are] frivolous.” Page v. Parsons, 249 Or. App. 445, 461 (2012).




12 – OPINION & ORDER
        Case 3:19-cv-02085-HZ          Document 62        Filed 01/31/21      Page 13 of 31




       Oregon’s anti-SLAPP provisions “permit a defendant who is sued over certain actions

taken in the public arena to have a questionable case dismissed at an early stage.” Staten v. Steel,

222 Or. App. 17, 27 (2008). A special motion to strike is treated “as a motion to dismiss under

Or. R. Civ. P. 21A and requires the court to enter a ‘judgment of dismissal without prejudice’ if

the motion is granted.” Gardner v. Martino, 563 F.3d 981, 986 (9th Cir. 2009) (applying Oregon

law). If the Court denies the motion, the Court must enter a limited judgment denying the

motion. O.R.S. 31.150(1); Schwern v. Plunkett, 845 F.3d 1241, 1244-45 (9th Cir. 2017).

       Analysis of a special motion to strike is a two-step process. “First, the defendant has the

initial burden to show that the challenged statement is within one of the categories of civil

actions described in [O.R.S.] 31.150(2).” Id.; see also O.R.S. 31.150(3). To fall within one of

those categories, “the act underlying the claim itself must have been an act in furtherance of the

right to petition and not just associated with it.” Deep Photonics Corp. v. LaChappelle, 282 Or.

App. 533, 546 (2016) (citation omitted). In deciding the motion, the Court will consider the

pleadings and supporting and opposing affidavits, but the required showing can be made on the

pleadings alone. Vineyard, 2011 WL 5358659, at *2 (citing Staten, 222 Or. App. at 29, 31).

       “If the defendant meets the initial burden, the burden shifts to the plaintiff to establish

that there is a probability that the plaintiff will prevail on the claim by presenting substantial

evidence to support a prima facie case.” Gardner, 563 F.3d at 986 (quoting O.R.S. 31.150(3)).

To determine whether the plaintiff has met that burden, the Court must take the facts from the

pleadings and from the supporting and opposing affidavits, O.R.S. 31.150(4), and state them “in

the light most favorable to plaintiffs.” Mullen v. Meredith Corp., 271 Or. App. 698, 702 (2015)

(quotation omitted). The court must deny the motion “[i]f the plaintiff meets this burden.” O.R.S.

31.150(3).




13 – OPINION & ORDER
        Case 3:19-cv-02085-HZ          Document 62        Filed 01/31/21      Page 14 of 31




       B.      Analysis

       To begin, Plaintiff filed no substantive response to Clyne’s anti-SLAPP motion. Instead,

Plaintiff represents that he intends to withdraw the defamation claim against Clyne in an

amended complaint, which the Court construes as a motion to voluntarily dismiss the claim

under Rule 41(a)(2). Given that Plaintiff did not withdraw the claim until after Clyne had to

resort to motions practice, the Court dismisses the defamation claim against Clyne with

prejudice. See Fed. R. Civ. P. 41(a)(2) (noting the court has discretion to grant the dismissal “on

terms that the court considers proper”).

       As to Lee’s anti-SLAPP motion, Plaintiff alleges Lee made seven false and defamatory

statements in her complaint to Hannan by accusing Plaintiff of: (1) filing a false police report

that the HR office was broken into; (2) sharing the false police report with Patton; (3) improperly

accessing the HR hard drive to remove confidential files; (4) falsely accusing Lee of altering the

HR documents; (5) giving the confidential files to Patton; (6) making a targeted attempt to

question Lee’s character; and (7) failing to go through the City Manager or proper process in

doing so. FAC ¶ 162.

       Lee first argues her statements were on an issue of public interest protected under O.R.S.

31.150(2)(d) because “the public who is funding the salary of city employees would be interested

to know whether one of its city employees was engaging in alleged criminal and/or insubordinate

conduct[.]” Def. Lee’s Mot. 10, ECF 45. O.R.S. 31.150(2)(d) applies if the alleged defamatory

statement: “(1) was ‘in furtherance of the constitutional right of free speech,’ and, if so, (2) ‘in

connection with a public issue or an issue of public interest.’” Neumann v. Liles (“Neumann

III”), 295 Or. App. 340, 344 (2018), review denied, 365 Or. 195 (2019). Where, as here, “a

statement addresses a matter of public concern, the ‘dispositive question is whether a reasonable




14 – OPINION & ORDER
        Case 3:19-cv-02085-HZ         Document 62        Filed 01/31/21     Page 15 of 31




factfinder could conclude that the statement implies an assertion of objective fact.’” Campos v.

Jensen, 296 Or. App. 402, 406 (2019) (quoting Neumann v. Liles (“Neumann II”), 358 Or. 706,

718-19 (2016)). Statements of opinion or speculation are protected speech whereas false

assertions of fact are not. Neumann II, 358 Or. at 719, 722.

        To make this determination, the Court analyzes the statements at issue under a three-part

test:

        (1) [W]hether the general tenor of the entire publication negates the impression that
        the defendant was asserting an objective fact; (2) whether the defendant used
        figurative or hyperbolic language that negates that impression; and (3) whether the
        statement in question is susceptible of being proved true or false.

Id. at 719. The defendant’s statements are not to be viewed in isolation but must be analyzed as a

whole and in the specific context they were made. Id.

        Here, Lee’s statements against Plaintiff were made in the context of a complaint

submitted by Lee to the City Manager and Plaintiff’s superior at the time. In her complaint to

Hannan, Lee accused Plaintiff of filing a false police report, tampering with confidential files,

sharing confidential information with an individual who was suing the City for employment

discrimination, falsely accusing Lee of altering documents, and making a targeted attempt to

sully Lee’s character. Lee therefore alleged that Plaintiff committed serious, and potentially

criminal, acts of misconduct. The general tenor of the complaint is that of serious, factual

allegations, which does not negate the impression that Lee was asserting objective facts. Nor did

Lee use any figurative or hyperbolic language that would suggest she was expressing an opinion.

Rather, she stated her allegations in no uncertain terms. Finally, Lee’s statements can be proved

true or false. Indeed, the investigation sparked by Lee’s complaint concluded that her allegations

against Plaintiff were unfounded. Pl.’s Resp. 11, ECF 53. Accordingly, Lee’s alleged statements




15 – OPINION & ORDER
        Case 3:19-cv-02085-HZ          Document 62        Filed 01/31/21      Page 16 of 31




imply an assertion of objective fact under Neumann’s three-part test and are therefore not

protected by O.R.S. 31.150(2)(d).

       Lee next contends that some of her allegations are protected under O.R.S. 31.150(2)(b)

because they were written statements in connection with a judicial proceeding. Specifically, Lee

argues that her reference to the confidential documents involved in the Patton litigation brings

her statements within the ambit of (2)(b), which protects “[a]ny oral statement made, or written

statement or other document submitted, in connection with an issue under consideration or

review by a . . . judicial body[.]” O.R.S. 31.150(2)(b). Lee’s mere reference in her complaint to

documents involved in the Patton litigation does not establish that she made the statements “in

connection” with the lawsuit. See Deep Photonics Corp., 282 Or. App. at 543-44 (2016) (noting

O.R.S. 31.150(2)(b) “plainly covers statements made or documents submitted in connection with

a case after it comes ‘under consideration’ by a court, such as, for example, pleadings filed with

a court or statements made by an attorney or a witness at a hearing). As alleged, Lee’s statements

were to retaliate against Plaintiff, not to advance any of the issues in the Patton litigation. That

Lee’s allegations indirectly touched on documents involved in the lawsuit does not indicate that

the statements were made in connection with the issues being considered by the trial court.

Accordingly, the Court denies Lee’s anti-SLAPP motion.1

II.    Motions to Dismiss – Rule 12(b)(6)

       City Defendants and Lee move to dismiss several of Plaintiff’s claims for failing to state

a claim upon which relief can be granted.




1
  The parties have requested attorneys’ fees and costs under O.R.S. 31.150. The Court, however,
declines to reach those requests at this time because the requests are cursory and not well
developed. Instead, the Court will take up the parties’ fee and cost petitions, if any, at the end of
this litigation.


16 – OPINION & ORDER
          Case 3:19-cv-02085-HZ         Document 62        Filed 01/31/21     Page 17 of 31




          A.     Legal Standard

          A motion to dismiss under Rule 12(b)(6) tests the sufficiency of the claims. Navarro v.

Block, 250 F.3d 729, 732 (9th Cir. 2001). When evaluating the sufficiency of a complaint’s

factual allegations, the court must accept all material facts alleged in the complaint as true and

construe them in the light most favorable to the non-moving party. Wilson v. Hewlett-Packard

Co., 668 F.3d 1136, 1140 (9th Cir. 2012). A motion to dismiss under Rule 12(b)(6) will be

granted if a plaintiff alleges the “grounds” of his “entitlement to relief” with nothing “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action[.]” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “Factual allegations must be enough to raise a

right to relief above the speculative level on the assumption that all the allegations in the

complaint are true (even if doubtful in fact)[.]” Id. (citations and footnote omitted).

          To survive a motion to dismiss, a complaint “must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (internal quotation marks omitted). A plaintiff must “plead[] factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. In other words, a complaint must state a plausible claim for relief and contain “well-

pleaded facts” that “permit the court to infer more than the mere possibility of misconduct[.]” Id.

at 679.

          B.     First Amendment Retaliation

          City Defendants argue Plaintiff’s First Amendment retaliation claim fails to state a claim

for relief against CIS and Jones because there are no allegations in the FAC that they retaliated

against Plaintiff. In response, Plaintiff argues that his allegation that “CIS, through Jones and

others, conspired with Lee, Stone, and the City of Newberg to cause[] . . . [Plaintiff] to be




17 – OPINION & ORDER
        Case 3:19-cv-02085-HZ          Document 62        Filed 01/31/21    Page 18 of 31




terminated” is enough to state a First Amendment retaliation claim. FAC ¶ 91. Vague and

conclusory allegations of a conspiracy, however, do not support a claim under § 1983. Woodrum

v. Woodward Cty., Okl., 866 F.2d 1121, 1126 (9th Cir. 1989). Accordingly, the Court grants City

Defendants’ motion to dismiss CIS and Jones from the First Amendment Retaliation claim

because the allegations do not state a plausible claim for relief.

       City Defendants also contend that the FAC fails to state a cognizable Monell claim

against the City. Municipalities cannot be liable under § 1983 for the unconstitutional acts of

their employees based on a theory of respondeat superior. Hunter v. Cty. of Sacramento, 652

F.3d 1225, 1232 (9th Cir. 2011). Instead, municipal liability for an alleged constitutional

violation by an employee is allowed only “when an employee is acting pursuant to an expressly

adopted official policy, longstanding practice or custom, or as a final policymaker.” Thomas v.

Cty. of Riverside, 763 F.3d 1167, 1170 (9th Cir. 2014) (citing Monell v. Dep’t of Soc. Servs. of

City of New York, 436 U.S. 658, 694 (1978)), amended, 776 F.3d 1020 (9th Cir. 2015). If relying

on the “final policymaker” prong of liability, the final policymaker must have personally

committed the alleged constitutional violation, or delegated that final policymaking authority to,

or ratified the decision of, a subordinate. Ulrich v. City & Cnty of San Francisco, 308 F.3d 968,

985 (9th Cir. 2002); Gregory v. City of Newberg, No. 3:15-cv-00473-BR, 2016 WL 1069053, at

*3 (D. Or. Mar. 17, 2016).

       Plaintiff clarifies that the only Monell claim he intends to bring against the City is for

First Amendment retaliation. Plaintiff argues the claim should not be dismissed as to Hannan and

Clyne because, as City managers, they were final policymakers whose constitutional violations

are attributable to the City. City Defendants do not dispute the Hannan and Clyne were final




18 – OPINION & ORDER
        Case 3:19-cv-02085-HZ           Document 62        Filed 01/31/21      Page 19 of 31




policymakers. The Court therefore denies City Defendants’ motion to dismiss the Monell claim

to the extent that it is based on Hannan and Clyne’s alleged retaliatory conduct.

        Plaintiff also asserts that Lee, Stone, Jones, and CIS’s conduct could support a Monell

claim to the extent that Hannan, Clyne, or the City Council ratified their behavior. The FAC,

however, does not allege that Hannan or Clyne ratified the other Defendants’ behavior.

Moreover, a municipality is liable “on the basis of ratification when the officials involved adopted

and expressly approved of the acts of others who caused the constitutional violation.” Trevino v.

Gates, 99 F.3d 911, 920 (9th Cir. 1996), holding modified by Navarro, 250 F.3d 729 (emphasis

added). The City Council’s mere acceptance and publication of the investigative report—which

found Lee’s allegations against Plaintiff were entirely unfounded—is not an approval of those

allegations, much less “all of the [unspecified] conduct of the various Defendants.” Pl.’s Resp. 26.

Accordingly, the Court grants City Defendants’ motion to dismiss the Monell claim to the extent

that it is based on conduct of Lee, Stone, Jones, and CIS.

        C.      Due Process

        City Defendants move to dismiss Plaintiff’s Due Process claim because he has not

alleged what right Defendants deprived him of without due process of law. City Defendants also

argue Plaintiff’s allegation that CIS and Jones refused to furnish documents to him under the

guise of attorney-client privilege also fails to state a cognizable Due Process violation. In

response, Plaintiff clarifies that the right he is claiming is a liberty interest in his good name,

reputation, and character. Plaintiff avers that Defendants injured this liberty interest without due

process by subjecting him to a fundamentally unfair investigation with a preconceived outcome

in mind.

        Plaintiff provides no authority for the proposition that CIS and Jones’ assertion of

attorney-client privilege to deny him certain documents he requested states a cognizable Due


19 – OPINION & ORDER
        Case 3:19-cv-02085-HZ          Document 62       Filed 01/31/21      Page 20 of 31




Process violation. More importantly, even assuming the FAC specified that Plaintiff was alleging

an interest in his good name and reputation, that “constitutionally protected liberty interest is

implicated only if an employee is discharged in a manner that creates a false and defamatory

impression about him and thus stigmatizes him and forecloses him from other employment

opportunities.” White v. Thomas, 660 F.2d 680, 684 (5th Cir. 1981) (citing Codd v. Velger, 429

U.S. 624, 628 (1977); Paul v. Davis, 424 U.S. 693, 706 (1976)); see also Mustafa v. Clark Cnty

Sch. Dist., 157 F.3d 1169, 1179 (9th Cir. 1998) (noting a public employee “must show that (1)

the accuracy of the charge is contested; (2) there is some public disclosure of the charge; and (3)

the charge is made in connection with termination of employment”) (citation and internal

quotation marks omitted). Plaintiff, however, concedes he “was not terminated by the City.” Pl.’s

Resp. 18. Indeed, the purportedly tainted investigation concluded that Lee’s allegations against

Plaintiff were unsubstantiated. Id. at 11; Brooks Decl., Ex. 12 at 31, 36, 39-40, ECF 55-12.

       Additionally, Plaintiff’s allegation that Hannan deprived him of his property interest in a

forensic examiner position does not state a Due Process violation. As the Ninth Circuit has

noted, “[a]s long as employment options within the profession remain, no due process interests

have been implicated. Unsurprisingly, every circuit that has addressed the issue has rejected the

claim that the denial of a promotion constitutes a deprivation of liberty.” Nunez v. City of Los

Angeles, 147 F.3d 867, 873 (9th Cir. 1998) (citation omitted). Accordingly, the Court dismisses

Plaintiff’s Due Process claim.

       D.      Proper Defendants to the State Law Claims

       Defendants move to dismiss the individually named Defendants from the state law claims

and substitute the City in their place because the City is the only proper defendant to those

claims under the Oregon Tort Claims Act (“OTCA”). The Court notes preliminarily that, in




20 – OPINION & ORDER
        Case 3:19-cv-02085-HZ          Document 62       Filed 01/31/21      Page 21 of 31




addition to Plaintiff’s common law tort claims, Plaintiff’s state law whistleblower claims “are

[also] torts subject to the OTCA[.]” Rabkin v. Oregon Health Scis. Univ., 350 F.3d 967, 976-77

(9th Cir. 2003); see also O.R.S. 30.260(8) (defining a “tort” as “the breach of a legal duty that is

imposed by law, other than a duty arising from contract or quasi-contract, the breach of which

results in injury to a specific person or persons for which the law provides a civil right of action

for damages or for a protective remedy”). The OTCA provides that “the sole cause of action for a

tort committed by officers, employees or agents of a public body acting within the scope of their

employment or duties . . . is an action against the public body.” O.R.S. 30.265.

       Plaintiff does not seriously oppose City Defendants’ argument that the individually

named Defendants are not proper defendants to the state law claims under the OTCA. Pl.’s Resp.

13-14; see also FAC ¶ 9 (alleging the City is vicariously liable for its employees’ tortious acts

committed in the scope of their employment). Instead, Plaintiff requests leave to amend the

complaint, discussed infra Section V, to replead the state law claims only against the City and/or

CIS. Pl.’s Resp. 13-14; Lenon Decl., Ex. 1 (“Proposed SAC”) at ¶ 9, ECF 54-1. Accordingly,

Clyne, Stone, Hannan, Jones, and Lee are dismissed from the state law claims.2

       Plaintiff, however, argues that CIS is a proper party to the state law claims because “CIS

is not an insurance company,” as alleged in the FAC, “it is a member owned, managed risk pool.

The members/owners are various cities and counties in Oregon, including the City of Newberg.

That is to say, the City is a part owner of CIS and as such CIS is a quasi-public entity amenable

to suit like other quasi-public entities.” Pl.’s Resp. 14; see also Proposed SAC ¶ 11. City




2
 Plaintiff, however, does not concede that the City should be substituted for Lee as to the
defamation claim. See discussion infra Section II.F. The Court need not reach Lee’s alternative
arguments for dismissing the state law claims against her because the City is the only proper
Defendant to those claims.


21 – OPINION & ORDER
        Case 3:19-cv-02085-HZ         Document 62        Filed 01/31/21     Page 22 of 31




Defendants argue that Plaintiff’s “new allegation is a bald legal conclusion and the Amended

Complaint (and the [Proposed] Second Amended Complaint) fails to allege facts sufficient to

support such a legal conclusion.” City Defs.’ Reply 6, ECF 59. City Defendants ask this Court to

take judicial notice of CIS’s Trust Agreement and Bylaws, which the City argues establish that it

is not an owner of CIS.

       Whether the City owns CIS is irrelevant. Rather, the question of whether CIS is suable

under the OTCA turns on whether CIS is a “public body.” O.R.S. 30.265(2). According to its

Trust Agreement,3 CIS is an “intergovernmental entity,” organized pursuant to O.R.S.

190.010(5). CIS Declaration and Agreement of Trust, Art. 2.1, https://www.cisoregon.org/About

/TrustDocs (last visited Jan. 14, 2021). CIS is therefore “a ‘public body’ as that term is defined in

ORS 30.260(4)(b).” Id.; see also O.R.S. 30.260(4)(b) (defining a “public body” as “[a]ny

nonprofit corporation that is organized and existing under ORS chapter 65 and that has only

political subdivisions or municipal, quasi-municipal or public corporations in this state as

members”). Thus, CIS is a proper defendant to the state law claims because it is a “public body”

under the OTCA.

       Nevertheless, CIS must be dismissed from Plaintiff’s whistleblower claims for a separate

reason: Those claims are only actionable against an employer, and CIS is not Plaintiff’s

employer. Under Oregon law, an “‘Employer’ means any person who[,] directly or through an

agent, engages or uses the personal service of one or more employees, reserving the right to

control the means by which such service is or will be performed.” O.R.S. 659A.001(4)(a).




3
 As requested by City Defendants, the Court takes judicial notice of the Trust Agreement
because it is “capable of accurate and ready determination by resort to sources whose accuracy
cannot reasonably be questioned,” Fed. R. Evid. 201(b), and is appropriately considered on a
motion to dismiss. Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 989 (9th Cir. 2009).


22 – OPINION & ORDER
        Case 3:19-cv-02085-HZ          Document 62        Filed 01/31/21     Page 23 of 31




       Plaintiff alleges CIS was acting as the City’s agent. FAC ¶ 11. City Defendants argue that

“[b]ecause an employer ‘may control its employees through an agent,’ an agent is not an

‘employer’ who may be held liable under Chapter 659A.” City Defs.’ Mot. 12 (quoting Ballinger

v. Klamath Pac. Corp., 135 Or. App. 438, 452 (1995)). Ballinger, however, is not as broad as

City Defendants assert. That case “stands for the uncontroversial point that[] entities can act

through agents, and when they do, the agents are merely exercising the power the[] entity holds

and are not acting on their own, independent, reservation of the right to control.” McClusky v.

City of N. Bend, 308 Or. App. 138, 144 (2020) (citing Ballinger, 135 Or. App. at 451-52).

Contrary to City Defendants’ assertion that an employer’s agent cannot be also be an employer,

O.R.S. 659A.001(4)(a) “specifies that it is the one who reserves the right to control[,] who is the

employer, and not the agent acting on behalf of the person or entity who reserves the right to

control.” Id. Therefore, the fact that CIS was acting as the City’s agent does not, in and of itself,

establish that CIS was not Plaintiff’s employer.

       Plaintiff, however, fails to expressly allege that CIS had a right to control him. Nor does

he allege CIS had the authority to demote or terminate him, sign or withhold paychecks,

determine his work schedule, or any other indicia of control. See, e.g., Rubalcaba v. Nagaki

Farms, Inc., 333 Or. 614, 618 n.1 (2002) (“Factors relevant to the right to control test [include]

whether the employer retains the right to control the details of the method of performance, the

extent of the employer’s control over work schedules, whether the employer has power to

discharge the person without liability for breach of contract, and payment of wages.”); Ballinger,

135 Or. App. at 452 (applying same factors and finding foremen with “limited supervisory [and

scheduling] authority” did not meet the definition of an “employer”). As such, Plaintiff has not




23 – OPINION & ORDER
        Case 3:19-cv-02085-HZ         Document 62       Filed 01/31/21      Page 24 of 31




alleged facts establishing CIS was his employer. The Court therefore dismisses the

whistleblower claims against CIS.

       E.      Intentional Infliction of Emotional Distress

       City Defendants move to dismiss Plaintiff’s claim for intentional infliction of emotional

distress (“IIED”) against CIS and Jones because the allegations do not state a claim for relief. To

prevail on an IIED claim, Plaintiff must show that (1) Defendants intended to inflict severe

emotional distress, (2) Defendants’ acts were the cause of his severe emotional distress, and (3)

Defendants’ acts constituted an extraordinary transgression of the bounds of socially tolerable

conduct. McGanty v. Staudenraus, 321 Or. 532, 543 (1995). “It [i]s for the trial court to

determine, in the first instance, whether the defendants’ conduct may reasonably be regarded as

so extreme and outrageous as to permit recovery.” Pakos v. Clark, 253 Or. 113, 132 (1969)

       Plaintiff argues CIS and Jones intentionally caused him emotional distress by overseeing

an investigation they should have known was based on false allegations and by participating in

the City’s threats to terminate him. These allegations, however, do not rise to the level an

extraordinary transgression of what is socially tolerable. Watte v. Maeyens, 112 Or. App. 234,

237 (1992) (no claim where employer threw a tantrum, screamed and yelled at his employees,

accused them of being liars and saboteurs, then fired them all); Madani v. Kendall Ford, Inc.,

312 Or. 198, 205-06 (1991) (no claim where employee terminated for refusing to pull down

pants); Snyder v. Sunshine Dairy, 87 Or. App. 215, 218 (1987) (noting “excessive supervision

and unjustified reprimands, even if proved, cannot amount to an extraordinary transgression of

the bounds of socially tolerable conduct.”) (citations omitted). Accordingly, the Court grants

City Defendants’ motion to dismiss the IIED claim as to CIS and Jones.

///




24 – OPINION & ORDER
         Case 3:19-cv-02085-HZ         Document 62       Filed 01/31/21     Page 25 of 31




        F.      Defamation Per Se

        Lee argues the Court must dismiss the defamation claim against her because, under the

OTCA, the City is the only proper Defendant to that claim.4 As discussed, the OTCA provides

that “the sole cause of action for a tort committed by officers, employees or agents . . . acting

within the scope of their employment or duties . . . is an action against the public body.” O.R.S.

30.265. “As a general rule, whether a particular act is within the scope of employment is to be

decided by the trier of fact.” Dryden v. State Acc. Ins. Fund Corp., 103 Or. App. 76, 81 (1990).

        Plaintiff argues O.R.S. 30.265 does not apply because it was not within the scope of

Lee’s employment to make knowingly false accusations against Plaintiff. While Lee acting

outside the scope of her employment could permit the defamation claim to proceed against her

individually, the FAC does not contain such an allegation. See FAC ¶¶ 6, 9. Accordingly, the

Court grants Lee’s motion to dismiss under Rule 12(b)(6) because, as alleged, the FAC fails to

state a claim for relief.

        G.      Negligent Hiring

        The City moves to dismiss Plaintiff’s negligent hiring claim. An employer can be liable

for “negligently placing an employee with known dangerous propensities, or dangerous

propensities which could have been discovered by a reasonable investigation, in a position where

it is foreseeable that he could injure the plaintiff in the course of the work.” Chesterman v.

Barmon, 82 Or. App. 1, 4 (1986), aff’d and remanded, 305 Or. 439 (1988). The City argues

Plaintiff failed to allege what Lee’s dangerous propensity was and whether the City knew of that

propensity or would have discovered it through reasonable investigation. The City further argues



4
  Lee’s contention that the defamation claim fails because her statements are constitutionally
protected is unavailing. As the Court found in its analysis of her anti-SLAPP motion, Lee’s
allegedly false complaints against Plaintiff are not constitutionally protected speech.


25 – OPINION & ORDER
        Case 3:19-cv-02085-HZ         Document 62       Filed 01/31/21      Page 26 of 31




that Plaintiff fails to allege facts showing it was reasonably foreseeable that Lee would harm

him. The Court disagrees.

       Plaintiff claims the City owed him a duty to not hire an employee that would expose him

to a risk of foreseeable harm. FAC ¶ 174. He alleges Lee made similarly unfounded allegations

of harassment when she was previously employed by another municipality. Id. at ¶ 176. Plaintiff

contends the City would have discovered Lee’s history of false allegations if they had conducted

a reasonable background investigation of her during the hiring process. Id. at ¶ 178. Plaintiff

alleges the City either failed to conduct a reasonable investigation or ignored the findings of an

investigation before hiring Lee, and in doing so caused a foreseeable risk that Lee would make

false and damaging allegations against Plaintiff. Id. at ¶¶ 178-79. Because the allegations state a

claim for relief, the Court denies City Defendants’ motion to dismiss.

       The City next argues that Plaintiff’s claim for noneconomic damages stemming from the

City’s negligent hiring of Lee must be dismissed because damages for emotional distress are not

recoverable in a negligence action absent physical injury. The Court agrees with City

Defendants’ on this point. Under Oregon law, noneconomic damages caused by ordinary

negligence are not recoverable except in limited circumstances not present here. Hammond v.

Cent. Lane Commc’ns Ctr., 312 Or. 17, 22-23 (1991); Lowe v. Philip Morris USA, Inc., 207 Or.

App. 532, 551, aff’d, 344 Or. 403 (2008). Therefore, Plaintiff’s claim for negligent hiring is

dismissed to the extent that it alleges the City is liable for Plaintiff’s noneconomic damages.

       H.      Punitive Damages

       The City moves to strike or dismiss Plaintiff’s claim for punitive damages because

punitive damages are not recoverable against a municipality in a § 1983 action. City of Newport

v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981). The Court denies City Defendants’ motion to




26 – OPINION & ORDER
        Case 3:19-cv-02085-HZ          Document 62        Filed 01/31/21      Page 27 of 31




strike because “Rule 12(f) does not authorize district courts to strike claims for damages on the

ground that such claims are precluded as a matter of law.” Whittlestone, Inc. v. Handi-Craft Co.,

618 F.3d 970, 974–75 (9th Cir. 2010). Nonetheless, Plaintiff rightly concedes that punitive

damages are not recoverable against the City and represents that he will specify in an amended

pleading that he only seeks punitive damages against the individual Defendants in their personal

capacities. Pl.’s Resp. 23-24. The Court therefore dismisses Plaintiff’s claim for punitive

damages against the City under Rule 12(b)(6).

III.   Motions to Strike – Rule 12(f)

       The court may order stricken from any pleading any insufficient defense or any

redundant, immaterial, impertinent or scandalous matter. Fed. R. Civ. P. 12(f). Granting a motion

to strike is within the discretion of the district court. See Whittlestone, Inc., 618 F.3d at 975

(motion to strike under Rule 12(f) reviewed for abuse of discretion). Rule 12(f) motions to strike

are viewed with disfavor and are infrequently granted. Legal Aid Servs. of Or. v. Legal Servs.

Corp., 561 F. Supp. 2d 1187, 1189 (D. Or. 2008), aff’d, 608 F.3d 1084 (9th Cir. 2010); see also

Capella Photonics, Inc. v. Cisco Sys., Inc., 77 F. Supp. 3d 850, 858 (N.D. Cal. 2014) (“Motions

to strike are regarded with disfavor because of the limited importance of pleadings in federal

practice and because they are often used solely to delay proceedings.”) (quotation marks and

alterations omitted).

       City Defendants move to strike various “statements and allegations by third parties found

in paragraphs 60, 62-65, 68-72, 74, 84, and 91” of the FAC. City Defs.’ Mot. 16-17, ECF 34. Lee

joins in City Defendants’ motion and additionally moves to strike certain statements and

allegations in paragraphs 53 and 73-74 of the FAC. The Court, however, finds unpersuasive




27 – OPINION & ORDER
        Case 3:19-cv-02085-HZ          Document 62       Filed 01/31/21      Page 28 of 31




Defendants’ unadorned assertions that these statements and allegations are scandalous,

immaterial, or impertinent. Defendants’ motions to strike are denied.

IV.    Motions for a More Definite Statement – Rule 12(e)

       “A party may move for a more definite statement of a pleading to which a responsive

pleading is allowed but which is so vague or ambiguous that the party cannot reasonably prepare

a response.” Fed. R. Civ. P. 12 (e). A motion for a more definite statement is generally left to the

district court’s discretion. Sheffield v. Orius Corp., 211 F.R.D. 411, 414 (D. Or. 2002). “A Rule

12(e) motion for more definite statement is disfavored and is proper only if the complaint is so

indefinite that the defendant cannot ascertain the nature of the claim being asserted, meaning the

complaint is so vague that the defendant cannot begin to frame a response.” Adobe Sys. Inc. v.

Software Speedy, No. C–14–2152 EMC, 2014 WL 7186682, at *5 (N.D. Cal. Dec. 16, 2014)

(citation omitted).

       Rule 12(e) is designed to strike at unintelligibility rather than want of detail. Maixner v.

Bank of Am. Home Loans, No. CV–10–3037–CL, 2010 WL 5918860, at *3 (D. Or. Nov. 18,

2010), report and recommendation adopted, No. CIV. 10-3037-CL, 2011 WL 825201 (D. Or.

Mar. 3, 2011) (citing Bautista v. L.A. Cnty., 216 F.3d 837, 843 n.1 (9th Cir. 2000)). “Rule 12(e)

motions attack the intelligibility of the complaint, not the lack of detail, and are properly denied

where the complaint notifies the defendant of the substance of the claims asserted.” Holdner v.

Coba, No. CV–09–979–AC, 2010 WL 678112, at *1 (D. Or. Feb. 25, 2010) (internal quotation

marks omitted). Where the detail sought is available through discovery, the motion should be

denied. Feldman v. C.I.A., 797 F. Supp. 2d 29, 42 (D.D.C. 2011) (“Courts are reluctant to

compel a more definite statement pursuant to Rule 12(e), and to prevent Rule 12(e) from

becoming a substitute for discovery, courts will generally deny a motion for a more definite




28 – OPINION & ORDER
        Case 3:19-cv-02085-HZ         Document 62       Filed 01/31/21     Page 29 of 31




statement where the information sought may be obtained in discovery.”) (internal quotation

marks, brackets, and ellipsis omitted).

       Here, Defendants argue certain claims and factual allegations need to be made more

definite and certain. Defendants also move the Court for an order directing Plaintiff to identify

the unnamed employee who Plaintiff alleges Lee questioned repeatedly about potential “issues”

in Plaintiff’s department, as well as the employee who brought complaints of sexual harassment

to Plaintiff, which he relayed to the City and Hannan. See FAC ¶¶ 66, 88, 94. Defendants further

argue Plaintiff should make more definite the nature of those sexual harassment complaints, who

the complaints were made to, and the retaliatory actions that were taken due to Plaintiff’s

reporting.

       The Court finds, however, that Plaintiff’s claims are not so indefinite that Defendants

cannot ascertain the nature of the claims being asserted. And the details sought by Defendants

are likely available through discovery. Accordingly, Defendants’ motions to make Plaintiff’s

claims more definite and certain are denied.

V.     Motion for Leave to Amend

       Lastly, Plaintiff requests leave to file a second amended complaint in his response to

Defendants’ motions. The Court, however, finds such an attempt improper. Although “[t]he court

should freely give leave [to amend] when justice so requires,” Fed. R. Civ. P. 15(a)(2), Plaintiff’s

request for leave to file a second amended complaint is not in compliance with the Court’s Local

Rules. Under Local Rule 7-1(b), “[m]otions may not be combined with any response, reply, or

other pleading.” Plaintiff’s motion for leave to amend his complaint is therefore denied.

///

///




29 – OPINION & ORDER
        Case 3:19-cv-02085-HZ        Document 62       Filed 01/31/21     Page 30 of 31




                                        CONCLUSION

       The Court GRANTS in part and DENIES in part Defendants’ Motions [34][45].

Specifically, City Defendants’ Anti-SLAPP Motion is DENIED as moot because Plaintiff has

voluntarily dismissed his defamation claim (Ninth Claim, Count Two) against Defendant Clyne.

Defendant Lee’s Anti-SLAPP motion is DENIED.

       Defendants’ Rule 12(b)(6) Motions are GRANTED as follows: (1) the First Amendment

Retaliation claim (First Claim, Count One) is dismissed as to Defendants CIS and Jones; (2) the

First Amendment Monell claim (First Claim, Count Two) is dismissed to the extent that it is

based on the alleged conduct of Defendants Lee, Stone, Jones, and CIS; (3) the Due Process

claim (Second Claim, Count One) is dismissed as to all Defendants; (4) the state law

whistleblower retaliation claims (Third, Fourth, Fifth, Sixth, Seventh, and Eighth Claims) are

dismissed as to all Defendants except the City; (5) the IIED claim (Eighth Claim) is dismissed to

the extent that it is based on the alleged conduct of Defendants CIS and Jones; (6) the defamation

claim against Defendant Lee (Ninth Claim, Count One) is dismissed; (7) the negligent hiring

claim (Tenth Claim) is dismissed to the extent that it seeks recovery of noneconomic damages

from the City; and (8) the request for punitive damages (Second Claim, Counts One and Two) is

dismissed. Defendants’ Rule 12(b)(6) Motions are DENIED in all other respects.

///

///

///

///

///




30 – OPINION & ORDER
        Case 3:19-cv-02085-HZ        Document 62      Filed 01/31/21    Page 31 of 31




       Defendants’ Rule 12(f) Motions to Strike and Rule 12(e) Motions for a More Definite

Statement are DENIED. Plaintiff’s request for leave to file a second amended complaint is

improper and therefore DENIED, and he is ordered to seek leave by formal motion within 14

days of this Opinion & Order if he desires to amend his complaint.

       IT IS SO ORDERED.



       DATED:_______________________.
               January 31, 2021




                                                   ______________________________
                                                   MARCO A. HERNÁNDEZ
                                                   United States District Judge




31 – OPINION & ORDER
